In an action to re*413cover damages for personal injuries, the defendants Ruby Sykes, Metropolitan Suburban Bus Authority, and County of Nassau appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County (O’Brien, J.), dated October 3, 1996, as, upon a jury verdict finding them to be 50% at fault in the happening of the accident, is in favor of the plaintiff and against them in the principal sum of $975,000.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The verdict on the issue of liability was not against the weight of the evidence. The proof adduced at trial established that on July 22, 1992, the plaintiff was a passenger in a van traveling in the middle lane of the three westbound lanes of Stewart Avenue in Garden City, New York. The appellants’ bus, which was in the right-hand lane, moved into the middle lane and collided with the van in which the plaintiff was riding. On impact, the van flipped onto its side and slid along the roadway until it hit a telephone pole. The appellants raise multiple claims of error relative to, inter alia, the propriety of the court’s admission of certain evidence while excluding other evidence, and the utterance of certain “inflammatory” remarks by the plaintiff’s counsel. To the extent that these contentions are preserved for appellate review, they are devoid of merit. Miller, J. P., Thompson, Friedmann and McGinity, JJ., concur.